Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of No. 12: 
	Applicant argues that the cited prior art fails to address the alleged synergistic effects of at least about 5 wt % of gallic acid and at least about 10- about 15 % of vitamin C as claimed in present claim 1. Applicant asserts that that the amount of gallic acid in VitaBlast C Serum 2.0 must be limited to 0.5 wt % and there could have been no modification of such amount.  However, Ille-Boehler teaches that antioxidants can be present in the amount ranging from about 0.01 wt % to about 10 wt%, and it is obvious that a higher concentration of the antioxidant would result in more potent antioxidant effects. Modification of the concentration or discovery of an optimal amount of an active ingredient by routine experimentation would have only taken ordinary skill in the art.  See MPEP 2144.05, II, A and B.  Thus applicant’s suggestion that gallic acid is only known to be used in 0.5 wt % is not persuasive. The Vitablast reference in fact states, “increased levels of gallic acid and vitamin E brighten, hydrate and nourish the skin”, which suggests that increasing the level of gallic acid would provide greater beneficial skin care effects.  Such teaching would have motivated one of ordinary skill in the art to increase the concentration of the antioxidant.   See M-61 Vitablast C Serum 2.0, Product Details. 

 	 Applicant argues that the AOX strength of 5 % gallic acid/15 wt % vitamin C sample is 37 wt % higher than expected; applicant is also reminded that that the showing of any unexpected results must be of a significant, practical advantage.  See Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991); MPEP 716.02.   In this case, while there is an expectation that increasing the amount of the antioxidants would result increased efficacy in skin care benefits; there is no evidence showing that applicant’s invention has a greater than expected results that are “significant, practical advantage”.  That is, while the prior art combination of gallic acid/ascorbic acid provides desirable skin care/antiaging effects, there is no evidence showing that applicant’s combination of the claimed amounts provide greater than expected results that impart a significant, practical advantage over prior art or an obvious modification thereof.  Examiner views it proper to maintain the rejection. 
 
	 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.